Mr. Justice Fisher
delivered the opinion the court.
This is an appeal from an. interlocutory order of the probate court of Jefferson county, refusing to set aside the verdict, and grant a new trial on the issue of devisavit vel non, sent to the circuit court and tried by a jury of said county, and verdict found by the jury in favor of the defendant in error.
The testimony given before the jury is not in the record, and even if we were to reverse our decision, heretofore made, that an appeal does not lie from an interlocutory order of the probate court, we could not reverse the order of the court in this case, because in the absence of a showing to the contrary, we must presume the verdict to be correct. But as there does not appear to have been any final decree; we dismiss the appeal.